The Honorable Jim Milum State Representative 607 Skyline Drive Harrison, AR 72601-2309
Dear Representative Milum:
You have requested an Attorney General opinion concerning contracts for county reappraisals.
More specifically, you have presented the following question:
  Who has the authority to enter into contracts for professional services for county reappraisals — the county equalization board or the county assessor? (Is the equalization board's authority to contract with appraisers limited to situations in which property owners have petitioned for review by the board?)
I am unable to respond to your question at this time. It has come to our attention that the issue you have raised is the subject of litigation that is currently pending before the Arkansas Supreme Court. See Villines v. Harris, Case No. 99-00297.
It is the considered policy of this office not to issue opinions on matters that have been presented to the judiciary for determination. To do so would be tantamount to a violation of the constitutional principle of separation of powers, as set forth in Article 4, § 2 of the Arkansas Constitution. For this reason, I am unable to respond to your request.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh